DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ling et al., US Pg. Pub. No. (2014/0236534) referred to hereinafter as Ling.
As per claim 1, Ling teaches a method for testing engine performance in-flight in an aircraft having a first engine and a second engine, the method comprising: operating the first engine at a first power level in an output speed governing mode (see at least abstract, summary, Para , 3, 7, 8, 29-37); operating the second engine at a second power level greater than the first power level in a core speed governing mode concurrently with the first engine operating at the first power level in the output speed governing mode (see at least abstract, summary, Para 29-30); and performing an engine performance test on the second engine while the second engine is at the second power level in the core speed governing mode (see at least abstract, summary, Para 3, 7, 8, 29-37).



As per claim 3, Ling teaches a method of claim 1, further comprising transitioning the first engine and the second engine to an asymmetric operating regime after the engine performance test, wherein the asymmetric operating regime comprises having the second engine in an active mode to provide motive power to the aircraft and the first engine in a standby mode to provide substantially no motive power to the aircraft (see at least abstract, summary, Para 3, 7, 8, 29-37).

As per claim 4, Ling teaches a method of claim 1, wherein operating the first engine at the first power level and operating the second engine at the second power level comprises transitioning the first engine and the second engine out of an asymmetric operating regime where the second engine is in an active mode to provide motive power to the aircraft and the first engine is in a standby mode to provide substantially no motive power to the aircraft (see at least abstract, summary, Para 3, 7, 8, 29-37).

As per claim 5, Ling teaches a method of claim 4, wherein transitioning out of the asymmetric operating regime comprises increasing the first engine to the first power level and decreasing the second engine to the second power level (see at least abstract, summary, Para 3, 7, 8, 29-37).

As per claim 6, Ling teaches a method of claim 1, wherein operating the first engine at the first power level and operating the second engine at the second power level comprises decreasing the first engine to the first power level and increasing the second engine to the second power level (see at least abstract, summary, Para 3, 7, 8, 29-37).

As per claim 7, Ling teaches a method of claim 1, wherein the method is performed at planned intervals throughout a flight of the aircraft (see at least abstract, summary, Para 3, 7, 8, 29-37).

As per claim 8, Ling teaches a method of claim 1, further comprising transitioning the first engine and the second engine to a stable cruise power level after the engine performance test (see at least abstract, summary, Para 3, 7, 8, 29-37).

As per claim 9, Ling teaches a method of claim 1, further comprising: determining operating conditions of the aircraft after the engine performance test; and operating the first engine and the second engine as a function of the operating conditions (see at least abstract, summary, Para, 3, 7, 8, 29-37).
As per claims 10-19, the limitations of claims 10-19 are similar to the limitations of claims 1-9, therefore they are rejected based on the same rationale.
Conclusion
Please refer to form 892 for cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665